DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/31/20 has been entered.
Claims 1, 31, 32, 36, 37, and 40 have been amended. Claims 2-30, 33, 35, and 43 have been canceled. Claims 1, 31-32, 34, 36-41 and 43-44 are pending and under examination.
Response to Amendment
The declaration under 37 CFR 1.130(a) filed on 7/30/21 is sufficient to overcome the rejection of claims 1, 31-34, 37 and 40-44 based on 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kakkar et al. (US Patent Application Publication 2017/0029499 A1, published February 2, 2017).  The declaration provides evidence that the reference is excluded as prior art under 35 USC § 102(b)(1)(A) and § 102(b)(2)(A).
The declaration under 37 CFR 1.130(a) filed on 7/30/21 is sufficient to overcome the rejection of claims 1, 31-37 and 41-43 based on under 35 U.S.C. 103 as being unpatentable over Kakkar et al. (US Patent Application Publication 2017/0029499 A1, published February 2, 2017).  The declaration provides evidence that the reference is excluded as prior art under 35 USC § 102(b)(1)(A) and § 102(b)(2)(A).



Withdrawn Rejections
The objection to claim 40 for minor informalities is withdrawn in light of Applicant’s amendment thereto. See paragraph 7, page 3 of the previous Office action.
The rejection of claims 1 and 31-44 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in light of Applicant’s amendment thereto. See paragraph 8, page 3 of the previous Office action.
The rejection of claim under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (new matter) is withdrawn in light of Applicant’s cancelation of the claim. See paragraph 10, page 7 of the previous Office action.
The rejection of claims 35-37 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of Applicant’s amendment thereto. Seep paragraph 12, page 8 of the previous Office action.
The rejection of claims 1, 31-34, 37 and 40-44 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kakkar et al. (US Patent Application Publication 2017/0029499 Al, published February 2, 2017), is withdrawn in light of the declaration under 35 CFR1.130(a). See paragraph 15, page 9 of the previous Office action.
The rejection of claims 1, 31-37 and 41-43 under 35 U.S.C. 103 as being unpatentable over Kakkar et al. (US Patent Application Publication 2017/0029499 Al, published February 2, 2017), is withdrawn in light of the declaration under 35 CFR1.130(a). See paragraph 20, page 13 of the previous Office action.
New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 31-32, 34, 36-37, 40-41 and 43-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites wherein the dose does not cause immune suppression; however, the claims do not set forth how this determination is made. Although there are multiple ways to assess immune suppression, it is not known which of those ways is encompassed by the instant method. In other words, what is the measure of immune suppression, such that one of skill in the art would know that the dose does not cause immune suppression? Therefore, there is ambiguity to the scope of the claims and one of skill in the art would not be apprised to the metes and bounds of the claims. Claims 31-32, 34, 36-41 and 43-44 depend from claim 1, and thus, are included in the rejection. Clarification and/or correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 31, 32, 34, 36, 37, 40, 41, 43, and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over University of Colorado. A Study of Patients with Chronic Kidney Disease to Assess the Safety of a Single Dose of COR-001 (COR-001-SCl). Available from https://clinic3ltriais.Rov/ct2/show/NCT03126318). NLM identifier: NCT03126318. First posted April 24, 2017 in view of Bowen et al. (2012/0034212 A1, published February 9, 2012).
A method of treating a patient who has KDOQI stage 3-5 chronic kidney disease (CKD) with inflammation to reduce the risk of cardiovascular morbidity and mortality, comprising: administering a dose of 5-30 mg COR-001 subcutaneously once every 28 days to a patient with KDOQI stage 3-5 CKD and a CRP level greater than 2 mg/L, wherein the dose is sufficient to reduce the CRP level to 2 mg/L or less and does not cause immune suppression.

NCT03126318 does not teach wherein COR-001 is administered once every 28 days and wherein the dose is 20-30 mg.
Bowen et al. teach antibody 18E, which is the same antibody as COR-001 (See columns 65-70). Bowen et al. teach compositions comprising antibody 18E at least about 15 mg/ml, at 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of NCT03126318 by administering COR-001 every 28 days because Bowen et al. teach that sustained inhibition of IL-6 following administration of 18E (COR-001) decreases below 90% starting at about 28 days. One of ordinary skill in the art would be motivated to administer 18E (COR-001) every 28 days to maintain continuous inhibition of IL-6 when treating a subject having CKD with inflammation.
Regarding the doses recited in the claims, NCT03126318 teaches administering various doses of COR-001, and thus, the art recognizes the dose as a result-effective variable that can be optimized. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Floeschele, 406 F.2d 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results". The combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.
Claim Status
Claims 38-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANDRA DILLAHUNT/Examiner, Art Unit 1646                  


/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646